Hosmer, Ch. J.
In Medbury v. Hopkins, 3 Conn. Rep. 472. it was determined, by this Court, that although in the construction of a contract, reference must be had to the place where it was made; yet with regard to the remedy upon it, that must be governed by the laws of the state where it is sought. On *49this principle, the statute of limitations of the state of New-York was adjudged to be of no avail; and in the point of determination, that case was precisely like the one before the court. This question has often been decided, and must be considered as at rest. Pearsall & al. v. Dwight, 2 Mass. Rep. 84. Smith v. Spinolla, 2 Johns. Rep. 198. Sicard v. Whale, 11 Johns. Rep. 194.
The other point raised in the case was determined in Woodbridge v. Wright and Canfield, 3 Conn. Rep. 523.; and execution must issue in common form.
The other Judges were of the same opinion, except Brainard, J., who being absent, gave no opinion.
New trial not to be granted.